


Exhibit 10.25

 

Amendment No. 4

 

to

 

Employment Agreement of David Schaeffer

 

This amendment is made by and between Cogent Communications, Inc. (the
“Company”) and David Schaeffer (“Executive”).  It amends the employment
agreement between the parties dated February 7, 2000.

 

The purpose of this amendment is to extend the term of the employment agreement.

 

The second and third sentences of section 2 are replaced with the following:

 

The initial term of employment under this Agreement (the “Initial Term”) shall
be for the period beginning on the Effective Date and ending on December 31,
2011, unless earlier terminated as provided in Section 6.  The Initial Term
shall automatically be extended for a single additional period expiring
December 31, 2014 (the Extension Term”) unless either party hereto gives written
notice of non-extension to the other no later than September 1, 2011.

 

Except as herein amended the Employment Agreement shall remain in full force and
effect.

 

Accepted and Agreed to:

 

 

 

Cogent Communications, Inc.

 

 

 

 

 

 

 

 

/s/David Schaeffer

 

by:

 /s/Robert N. Beury, Jr.

David Schaeffer

 

 

Robert N. Beury Jr.

In his individual capacity

 

 

Chief Legal Officer and VP

 

 

 

Cogent Communications, Inc. on behalf of the board of directors

 

 

 

 

Date: February 26, 2010

 

 

Date: February 26, 2010

 

--------------------------------------------------------------------------------
